SANTA CLAUS COMMISSION — GUIDELINES
The Santa Claus Commission is required to operate under the guidelines of Senate Bill 115, First Session, Thirty-fourth Legislature, 1973.  This is to acknowledge receipt of your request for an opinion wherein you ask, in effect Is the Santa Claus Commission required to operate under the guidelines of Senate Bill No. 115? The facts further show that the Santa Claus Commission receives some of its revenues from appropriations and some of its revenues from gifts, donations and contributions. The main area of dispute concerns the revenues from gifts, donations and contributions.  Title 10 O.S. 361 [10-361] (1971) creates the Santa Claus Commission. Title 10 O.S. 362 [10-362] (1971) provides for the acceptance of contributions, and states in part: ". . .Said Board of Affairs is hereby expressly authorized to receive and accept, for and on behalf of the State of Oklahoma, gifts and contributions from any person, firm, or individual, and utilize such gifts and contributions by causing same to be fairly and equally distributed to the orphans of the State of Oklahoma; . . ." Title 10 O.S. 363 [10-363] (1971) states: "All claims for the purchases of gifts under the terms and provisions of this Act and all claims for the actual and necessary expenses of said Commission during the attendance of meetings upon the call of the Governor, shall be approved by the State Board of Public Affairs and paid out of the funds herein provided in the same manner as other purchases made by the State Board of Public Affairs." Senate Bill 115, First Session, Thirty-fourth Legislature, 1973, states in Section 1A: "There is hereby created in the State Treasury a revolving fund for each of the following state boards, commissions and departments: "19. Santa Claus Commission; . . ." Section 1B states: "Each revolving fund shall consist of all monies received by the boards, commissions and departments, pursuant to statutory authority, but not including appropriated funds. These revolving funds shall be continuing funds, not subject to fiscal year limitations and shall be under the control and management of the administrative authority of the respective boards, commissions or departments." Section 1C states: "Expenditures from said revolving fund shall be made pursuant to the laws of the State and the statutes relating to said boards, commissions and departments, and without legislative appropriation. Warrants for expenditures from said revolving fund shall be drawn by the State Auditor, based on claims signed by an authorized employee or employees of the respective boards, commissions or departments and approved for payment by the Director of State Finance." The new legislation cited above is clear in that it sets out the procedure for the expenditure of the funds received by the agencies enumerated in Section 1A, which specifically includes the Santa Claus Commission.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The Santa Claus Commission is required to operate under the guidelines of Senate Bill 115, First Session, Thirty-fourth Legislature, 1973.  (Todd Markum) (Editor Note: Abolished due to violation of Article X, Section 14 (Use of Public Funds for Private Use)